IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00023-CV

HANK SCOTT, ANNE SCOTT,
AND SAM SCOTT,
                                                             Appellants
v.

JUSTIN SLONE, LYNN PEARCE,
BECCY ROWE AND ROBERT ROWE,
                                                             Appellees



                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CV07112


                                       ORDER


       Appellants’ “Statement of Indigence Pursuant to TRAP 20.1(b)” was filed in this

court on April 15, 2013 (and in the trial court on April 12, 2013). The court reporter, the

district clerk, and Appellees have filed timely contests.

       Rule of Appellate Procedure 20.1(h)(4) provides that, upon the filing of an

affidavit of indigence in the appellate court, the appellate court may “refer the matter to
the trial court with instructions to hear evidence and grant the appropriate relief.” TEX.

R. APP. P. 20.1(h)(4).

        Accordingly, we abate this appeal and refer the matter to the trial court with

instructions to hear evidence and grant the appropriate relief. Id. The trial court is

ordered to conduct a hearing or sign an order extending the time to conduct a hearing,

with prior notice to the parties and the court reporter and the district clerk, on the

contests within 10 days after the date that this referral is received by the trial court.

TEX. R. APP. P. 20.1(i). The time for extending a hearing on the contest must not be more

than 20 days from the date that the extension order is signed. Id. (i)(3). Unless, within

the time period set for the hearing, the trial court signs an order sustaining the contests,

the statement’s allegations will be deemed true and Appellants will be allowed to

proceed without advance payment of costs. Id. (i)(4).

        Supplemental clerk’s and reporter’s records containing the trial court’s written or

oral findings and rulings, if any, must be filed with this court within 14 days after the

trial court’s hearing is held.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 6, 2013
Do not publish




Scott v. Slone                                                                        Page 2